DENY; and Opinion Filed August 24, 2016.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00980-CV

                         IN RE PAUL DEWAYNE WILKINS, Relator

                  Original Proceeding from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F-01-072813-I

                              MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Lang, and Justice Brown
                                    Opinion by Justice Brown
        Before the Court is relator’s petition for writ of mandamus in which relator asks this

Court to direct the trial court to rule on his nunc pro tunc motion. The trial court denied relator’s

motion for judgment nunc pro tunc while this original proceeding was pending. We DENY the

petition for writ of mandamus as moot because the trial court has already taken the action relator

asked this Court to order the trial court to take.




                                                     /s/ Ada E. Brown
                                                     ADA E. BROWN
                                                     JUSTICE


160980F.P05